Citation Nr: 1756025	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  06-00 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in September 2016 and May 2017, at which times it was remanded for further development.  Further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In as much as the Board regrets the additional delay of this appeal, an additional remand is required before the claim can be properly adjudicated.  The claim was remanded in May 2017 to obtain an addendum medical opinion as to whether the Veteran's hearing loss, tinnitus, and type II diabetes mellitus with associated peripheral neuropathy, either alone or in the aggregate, precluded the Veteran from securing or following substantially gainful employment.  Pursuant to the remand directives, an addendum opinion was provided in May 2017.  However, the examiner failed to address the Veteran's hearing loss, tinnitus, and type II diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1. Forward the virtual claims file to May 2017 VA examiner for an addendum opinion.  The need for an additional examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner should describe how the Veteran's service-connected hearing loss, tinnitus, and type II diabetes mellitus with associated peripheral neuropathy, either alone or in the aggregate, affect his ability to secure or follow a substantially gainful occupation.  The examiner should provide examples as to the types of limitations each service-connected disability might be expected to cause, with consideration to the Veteran's work history to the extent possible.

2. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




